t c memo united_states tax_court raymond edwards and rosa edwards petitioners v commissioner of internal revenue respondent docket no filed date raymond edwards and rosa edwards pro sese nancy m gilmore and david a indek for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for and the internal_revenue_service irs or respondent determined de- ficiencies of dollar_figure dollar_figure and dollar_figure respectively the irs also determined for a late-filing addition_to_tax of dollar_figure under sec_6651 after concessions we must decide whether petitioners are entitled to deductions claimed on schedule a itemized_deductions for unreimbursed employee busi- ness expenses in excess of the amounts the irs allowed resolving this question in respondent’s favor we will sustain the deficiencies he has determined findings_of_fact the parties filed two stipulations of facts that are incorporated by this refer- ence petitioners resided in maryland when they timely petitioned this court during the tax years in issue mr edwards worked as a transportation sys- tems supervisor for the maryland department of transportation mdot for all three years he also served as the president of the american federation of state county and municipal employees afscme local a labor_union mrs 1all statutory references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar 2at trial petitioners conceded that they received but failed to report tax- able interest_income of dollar_figure dollar_figure and dollar_figure for and respectively that they received but failed to report a taxable refund of state_income_tax of dollar_figure for and that respondent properly disallowed itemized_deductions for personal_property_taxes of dollar_figure and dollar_figure for and respectively pe- titioners stipulated that they late filed their return and they did not chal- lenge in their petition or at trial respondent’s determination of a late-filing addi- tion to tax for we accordingly deem them to have conceded the dollar_figure addi- tion to tax for that year see rule b edwards worked as a human resources officer for the central intelligence agency cia mr edwards’ job involved responding to emergencies such as floods and hurricanes that could adversely affect maryland’s transportation systems he was responsible for supervising communications eg emergency broadcasts and police transmissions and for assigning personnel and equipment to disaster loca- tions when an emergency occurred he was usually required at any time of day or night to travel to the site to supervise the activities of the first responders mdot generally reimbursed its employees for meals consumed on trips involving overnight travel and for certain meals consumed during unusually long workdays in his capacity as president of afscme local mr edwards was re- sponsible for arranging meetings conferences and social events when doing so he was sometimes required to make deposits for restaurant and hotel space his services for afscme required travel to various locations in southern maryland including annapolis where he occasionally met with elected officials he also traveled to attend afscme national conventions the union reimbursed him for hotel and air travel_expenses petitioners jointly filed form sec_1040 u s individual_income_tax_return for they filed their return late on date and they filed their and returns on time on these returns they claimed itemized_deductions on schedule a for unreimbursed employee business_expenses as follows year amount dollar_figure big_number big_number the irs selected petitioners’ returns for examination after re- ceiving substantiating documentation the irs allowed portions of mr edwards’ claimed deductions as follows item union dues vehicle expenses p o box rental cell phone other business_expenses total dollar_figure dollar_figure dollar_figure big_number -0- big_number big_number big_number big_number on date the irs sent petitioners a timely notice_of_deficiency dis- allowing the balance of their claimed deductions for unreimbursed employee busi- ness expenses they timely petitioned this court for redetermination of the defici- encies opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations errone- ous rule a 290_us_111 petitioners do not contend that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact sec_162 allows the deduction of all the ordinary and necessary ex- penses paid_or_incurred during the taxable_year in carrying on any trade or busi- ness the term trade_or_business includes performing services as an employee 54_tc_374 deductions are a matter of legislative grace the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of expenses underlying claimed deductions sec_6001 503_us_79 sec_1_6001-1 income_tax regs the failure to keep and present accurate records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 108_tcm_39 sec_274 imposes relatively strict substantiation requirements for de- ductions claimed for among other things listed_property listed_property in- cludes any passenger_automobile sec_280f no deduction is allowed under sec_274 unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating his own statements the amount time place and business_purpose for each expenditure sec_1_274-5t b and c tem- porary income_tax regs fed reg date the irs disallowed deductions of dollar_figure dollar_figure and dollar_figure for and respectively of these amounts dollar_figure dollar_figure and dollar_figure respectively were claimed on forms 2106-ez unreimbursed employee business_expenses for mrs edwards’ business as a cia employee at trial she conceded that the cia reimbursed her for all out-of-pocket expenses so that none of the ex- penses reported for her was properly deductible the deductions remaining in dis- pute--dollar_figure dollar_figure and dollar_figure for and respectively--were claimed on form sec_2106 employee business_expenses for mr edwards 3petitioners were unable to produce a copy of their return and respon- dent was able to secure only a tax_return transcript rather than an original copy of the return the tax_return transcript shows only the total amount of unreimbursed employee business_expenses reported dollar_figure rather than the amount for each spouse for and the percentage of petitioners’ unreimbursed employee business_expenses reported on mrs edwards’ forms 2106-ez was roughly we have assumed that the same percentage was allocable to her for a car and truck expenses mr edwards claimed vehicle costs--comprising mileage allowances park- ing and tolls--in connection with his business as a mdot employee and also in connection with his business as president of afscme local in for example he reported that he had driven big_number business miles out of big_number total miles driven in that vehicle generating vehicle costs of dollar_figure at dollar_figure5 per mile he also reported expenses of dollar_figure for parking and tolls the examining agent for allowed him to deduct a mileage expense of dollar_figure representing big_number business miles and no expense for parking and tolls because passenger automobiles constitute listed_property mr edwards’ reported car and truck expenses are subject_to the heightened substantiation re- quirements described above see fernandez v commissioner tcmemo_2011_ 102_tcm_242 to satisfy these requirements the taxpayer generally must keep a contemporaneous mileage log or a similar record such as a diary or trip sheets that substantiates the extent to which the vehicle was actually used for business rather than personal purposes see michaels v commissioner 4petitioner submitted no testimony or other evidence to establish that he was compensated for his service as president of afscme local if he received no compensation this would be an activity_not_engaged_in_for_profit and any expenses he incurred in connection therewith would be nondeductible for that rea- son see sec_183 b 53_tc_269 flake v commissioner tcmemo_2014_76 107_tcm_1399 lacking contemporaneous_records the taxpayer must produce other credible_evidence sufficient to corroborate his own statements concerning business use sec_1_274-5t temporary income_tax regs supra we find that petitioners have failed to carry their burden of proving that mr edwards incurred deductible car and truck expenses in excess of the amounts re- spondent has allowed mr edwards’ claimed mileage seems implausible on its face since he used the car for personal purposes and for daily commuting we did not find persuasive the assertion that of the miles driven during big_number big_number were business related in any event petitioners failed to submit for any year at issue any form of documentation such as mileage logs odometer readings diaries or trip sheets to substantiate the extent to which the vehicle was actually used for business rather than personal purposes petitioners accordingly have not met the strict requirements of sec_274 for substantiating expenses attribut- able to listed_property 5petitioners submitted some receipts for parking and tolls but supplied no evidence linking those costs to any business activity petitioners also submitted receipts for gasoline purchases but gasoline costs are subsumed within the mile- age allowance see revproc_2010_51 sec_4 2010_51_irb_883 b other employee_expenses the bulk of mr edwards’ other expenses were reported on line of form_2106 which covers business_expenses other than vehicle costs meals entertain- ment and travel_expenses incurred while away_from_home_overnight petitioners did not specify the nature of the reported expenses on the attachments to their re- turns and mr edwards’ trial testimony on this point was vague he stated that in his capacity as president of afscme local he sometimes had to make deposits for hotel and restaurant space the record does contain several checks signed by mr edwards and made out to hotels but all of these checks were drawn on an afscme local bank account the examining agent allowed deductions of dollar_figure and dollar_figure for other unreimbursed employee business_expenses mr edwards paid in and respectively as far as we can tell these allowances appear generous after careful review of the record evidence we have discerned no substantiation for unreimbursed employee business_expenses beyond the amounts the irs has allowed 6the parties submitted a second stipulation of facts that included additional documents proffered by petitioners by way of substantiation three of these docu- ments related to home mortgage interest far from questioning petitioners’ item- ized deductions for home mortgage interest the notice_of_deficiency for each year continued to implement the foregoing decision will be entered for respondent continued allowed increased deductions in excess of dollar_figure most of the other documents petitioners included in the second stipulation of facts were illegible
